United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1995
Issued: May 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2010 appellant, through his attorney, filed a timely appeal from a decision of
the Office of Workers’ Compensation Programs dated July 7, 2010. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment to a scheduled
member causally related to his accepted lumbar strain, coccyx contusion and back contusion
conditions.
FACTUAL HISTORY
Appellant, then a 47-year-old letter carrier, tripped and fell to the ground on October 27,
1998 while trying to avoid a menacing dog. He filed a claim for benefits under case File No.
1

5 U.S.C. § 8101 et seq.

xxxxxx059, which the Office accepted for lumbar strain and coccyx contusion. On
September 10, 1999 appellant filed a Form CA-2 claim for benefits, alleging that he sustained a
low back condition causally related to factors of his employment under case File No. xxxxxx669.
The Office accepted this claim for lumbar sprain and back contusions. The cases were combined
under case File No. xxxxxx669.
On February 12, 2009 appellant filed a Form CA-7 claim for a schedule award.
By letter dated June 30, 2009, the Office asked appellant to provide a medical report and
impairment evaluation from his attending physician pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th edition).
Appellant did not respond to this letter.
By decision dated January 27, 2010, the Office found that appellant had no ratable
impairment causally related to the accepted low back conditions and was not entitled to a
schedule award.
On February 2, 2010 counsel requested an oral hearing, which was held on
May 11, 2010. Appellant did not submit any medical evidence in support of his request. At the
hearing, he testified that one of the physicians who treated his back condition had died.
Appellant also indicated that another treating physician told him that he did not perform
impairment evaluations.
By decision dated July 7, 2010, an Office hearing representative affirmed the January 27,
2010 decision.
LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all employees, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, the Act authorizes schedule awards for only those members, organs and
functions of the body that are specified in the Act and in the implementing regulations.5 A
2

Id. at. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, the Office began using the A.M.A., Guides (6th ed. 2009).

4

Id.

5

Thomas E. Montgomery, 28 ECAB 294 (1977).

2

schedule award is not payable under the Act for injury to the spine. An employee may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originates in the spine6
The burden is upon the employee to submit evidence that he sustained permanent
impairment to a member of the body covered by the schedule award provisions.7 The Board has
held that a treating physician should provide a description of the impairment, which must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations.8
ANALYSIS
The Office accepted a lumbar strain, coccyx contusion and back contusions. Appellant
subsequently filed a claim for a schedule award. The Office asked him to submit a medical report
and impairment evaluation from a treating physician in support of his claim; but he did not provide
the medical evidence requested. Schedule awards are not granted for impairment to the spine or
back. Appellant must submit evidence that he sustained permanent impairment of a scheduled
member, causally related to the accepted employment conditions. He submitted no medical
evidence to establish any permanent impairment of his legs arising from the accepted low back
conditions.9
Appellant stated that he could not provide a medical report evaluating
impairment because one of his physicians died and the other did not perform
impairment evaluations. It is his burden of proof however to submit evidence of
impairment. Appellant did not meet his burden of proof to establish entitlement to
award. The Board will affirm the July 7, 2010 decision.

permanent
permanent
permanent
a schedule

CONCLUSION
The Board finds that appellant has not established any permanent impairment causally
related to his accepted lumbar strain, coccyx contusion and back contusion conditions.

6

See Tommy R. Martin, 56 ECAB 273 (2005).

7

D.H., 58 ECAB 358 (2007).

8

See Peter C. Belkind, 56 ECAB 580, 585 (2005).

9

N.M., 58 ECAB 273 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

